     Case 8:21-cv-01428 Document 1 Filed 06/12/21 Page 1 of 13 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

JACKSON PARSONS,

      Plaintiff,

v.                                                      Case No.:

WORLD WRESTLING
ENTERTAINMENT INC.,

      Defendant.
___________________________________/

                                     NOTICE OF REMOVAL

      Please take notice that in accordance with 28 U.S.C. § 1332, 28 U.S.C. §

1441, and 28 U.S.C. § 1446, Defendant World Wrestling Entertainment, Inc.

(WWE), by and through the undersigned counsel, hereby removes to this Court

the following action, currently pending in the Circuit Court for the Thirteenth

Judicial Circuit in and for Hillsborough County, Florida: Jackson Parsons v.

World Wrestling Entertainment, Inc., Case No. 21-CA-003770. As grounds for

removal of this action, Defendant states as follows:

      1.    On May 5, 2021, Plaintiff Jackson Parsons (Mr. Parsons) filed a

Complaint and Demand for Jury Trial against the WWE in the Circuit Court

for the Thirteenth Judicial Circuit, in and for Hillsborough County, Florida. In



                                         COLE, SCOTT & KISSANE, P.A.
           4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
     Case 8:21-cv-01428 Document 1 Filed 06/12/21 Page 2 of 13 PageID 2




accordance with 28 U.S.C. § 1446(a), a copy of the entire state court file is

attached hereto as Exhibit A.

      2.    This case stems from a motor vehicle accident that occurred on

July 22, 2019 in Tampa, Florida, and involved two vehicles: A van rented by

the WWE, and driven by an employee of the WWE who was on the job at the

time; and a bicycle ridden by Mr. Parsons [Comp. ¶ 6].

      3.    Mr. Parsons further alleges that as a result of the July 22, 2019

motor vehicle accident, he “suffered physical injuries, pain-and-suffering,

disability and the inability and loss of the capacity to lead and enjoy normal

life, inconvenience, disfigurement, scarring and mental anguish.” [Comp. ¶ 7].

      4.    Mr. Parsons asserts that his injuries and suffering are permanent,

that he has incurred past medical expenses and will incur future medical

expenses on account of the motor vehicle accident, and that he has also suffered

“a loss of earnings and earning capacity, both in the past and in the future.”

[Comp. ¶¶ 8-10].

      5.    Finally, Mr. Parsons claims that his bicycle was damaged in the

motor vehicle accident at issue “as a direct and proximate result of the

negligence of the Defendant, WORLD WRESTLING ENTERTAINMENT,

INC.” [Comp. ¶ 11].



                                                            2
                                         COLE, SCOTT & KISSANE, P.A.
           4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
     Case 8:21-cv-01428 Document 1 Filed 06/12/21 Page 3 of 13 PageID 3




      6.      This Court has original jurisdiction over the above-styled action

under 28 U.S.C. 1441(a).

      7.      Removal of the above-styled action is proper under 28 U.S.C. §

1332(a), because complete diversity of citizenship exists between the parties

and the amount in controversy is greater than $75,000.00.

      8.      Plaintiff Jackson Parsons served the WWE with his Complaint on

May 14, 2021.

      9.      Since fewer than thirty (30) days have passed since this date of

service, this Notice of Removal is timely filed under 28 U.S.C. 1446(b).

      10.     In accordance with 28 U.S.C. § 1446(d), Defendant served Plaintiff

with a Notice of Filing of Notice of Removal, filed contemporaneously in the

Circuit Court for Hillsborough County, Case No. 21-CA-003770. A copy of this

Notice of Filing is attached hereto as Exhibit B.

                       COMPLETE DIVERSITY
            OF CITIZENSHIP EXISTS BETWEEN THE PARTIES

      11.     In order to determine diversity jurisdiction, this Court must

examine the “totality of the evidence.” Jones v. Law Firm of Hill and Ponton,

141 F. Supp. 2d 1349, 1355 (M.D. Fla. 2001).

      12.     Plaintiff is a resident of Hillsborough County, Florida. [Comp. ¶ 3].




                                                              3
                                           COLE, SCOTT & KISSANE, P.A.
             4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
      Case 8:21-cv-01428 Document 1 Filed 06/12/21 Page 4 of 13 PageID 4




      13.    “There is a presumption that the state in which a person resides is

also that person’s domicile for purposes of diversity jurisdiction.” Jones, 141 F.

Supp. 2d at 1355 (M.D. Fla. 2001). Furthermore, a party’s domicile determines

his citizenship for the purpose of establishing diversity jurisdiction. See

McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002). Since Plaintiff is

a resident of Hillsborough County, Florida, there is a presumption that he is

also a citizen of Florida. 1

      14.    In his Complaint, Plaintiff alleges that the WWE “was a

corporation conducting business in Hillsborough County, FL.” [Comp. ¶ 4].

      15.    The WWE is a Delaware corporation headquartered in Stamford,

Connecticut and authorized to conduct business in Florida. A copy of the

WWE’s current registration page with the Florida Secretary of State is

attached hereto as Exhibit C.

      16.    For purposes of diversity jurisdiction, “a corporation shall be

deemed to be a citizen of every State and foreign state by which it has been




1 While Defendant WWE challenged that Mr. Parsons was a resident of Hillsborough
County, Florida in answering the Complaint, this has no bearing on the domicile
analysis conducted by this Court in determining whether complete diversity of
citizenship exists, as the sole basis for the challenge turned on Mr. Parsons' medical
records reflecting a permanent address in a different Florida County. Regardless of
this distinction, Mr. Parsons would still be considered a Florida citizen.
                                             4
                                          COLE, SCOTT & KISSANE, P.A.
            4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
      Case 8:21-cv-01428 Document 1 Filed 06/12/21 Page 5 of 13 PageID 5




incorporated and of the State or foreign state where it has its principal place

of business . . .” 28 U.S.C. § 1332 (c)(1).

      17.    For the purpose of 28 U.S.C. § 1332 (c)(1), “principal place of

business” refers to “the place where a corporation's officers direct, control, and

coordinate the corporation's activities. In practice it should normally be the

place where the corporation maintains its headquarters—provided that the

headquarters is the actual center of direction, control, and coordination, i.e.,

the "nerve center," and not simply an office where the corporation holds its

board meetings.” Hertz Corp. v. Friend, 559 U.S. 77, 92-92 (2010).

      18.    The corporate officers for the WWE direct, control, and coordinate

the corporation’s activities from Defendant’s headquarters, located at 1241 E.

Main Street, in Stamford, Connecticut.

      19.    Consequently, for purposes of diversity jurisdiction, the WWE is a

citizen of Delaware and Connecticut.

      20.    For the foregoing reasons, Plaintiff is a citizen of Florida, and the

Defendant in this action—World Wrestling Entertainment, Inc.—is a citizen

of Delaware and Connecticut. Thus, complete diversity of citizenship exists

between the parties.




                                                             5
                                          COLE, SCOTT & KISSANE, P.A.
            4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
     Case 8:21-cv-01428 Document 1 Filed 06/12/21 Page 6 of 13 PageID 6




       THE AMOUNT IN CONTROVERSY EXCEEDS $75,000.00

      21.    In his Complaint, Plaintiff claims that his damages exceed

$30,000.00 [Comp. ¶ 1].

      22.    Under Fla. Stat. §§ 34.01(1)(c) and 26.012(2)(a), Florida Circuit

Courts have original jurisdiction of civil actions not cognizable in the Florida

County Courts, to wit, actions in which claimed damages exceed $30,000.00.

Thus, Plaintiff’s single assertion identifying his damages as exceeding

$30,000.00 in value is purely jurisdictional in nature.

      23.    While Plaintiff does not plead the amount of damages that he is

seeking with specificity, he claims that he “suffered physical injuries, pain-

and-suffering, disability and the inability and loss of the capacity to lead and

enjoy a normal life, inconvenience, disfigurement, scarring and mental

anguish,” and further asserts that his injuries and suffering are permanent,

that he has incurred past medical expenses and will incur future medical

expenses on account of the motor vehicle accident, and that he has also suffered

“a loss of earnings and earning capacity, both in the past and in the future.”

Finally, Mr. Parsons asserts a property damage claim for the bicycle that he

was riding on the date of the motor vehicle accident at issue [Comp. ¶¶ 7-11].

      24.    When damages are not specified in the original state court

Complaint, a defendant seeking removal must prove, by a preponderance of

                                                             6
                                          COLE, SCOTT & KISSANE, P.A.
            4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
     Case 8:21-cv-01428 Document 1 Filed 06/12/21 Page 7 of 13 PageID 7




the evidence, that “the amount of controversy more likely than not exceeds . . .

the jurisdictional requirement.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058,

1061 (11th Cir. 2010)(citations omitted).

      25.    However, “a removing defendant is not required to prove the

amount in controversy beyond all doubt or to banish all uncertainty about it.”

Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010).

      26.    In determining the amount in controversy, this Court should first

look to the Complaint. If the amount of damages cannot be ascertained from

the face of the Complaint, this Court may consider the Notice of Removal, along

with all other “evidence relevant to the amount in controversy at the time the

case was removed.” Williams v. Best Buy Co., 269 F.3d 1316, 1320 (11th Cir.

2001).

      27.    In determining whether diversity jurisdiction exists, this Court

may consider pre-suit settlement offers and demands in evaluating whether a

case has been properly removed. See Lowery v. Ala. Power Co., 483 F.3d 1184,

1213 n.62 (11th Cir. 2007); accord Addo v. Globe Life & Acc. Ins. Co., 230 F.3d

759, 762 (5th Cir. 2000) (concluding that settlement letter which was “not

plainly a sham” could be considered in determining that the amount in

controversy requirement was met.).



                                                             7
                                          COLE, SCOTT & KISSANE, P.A.
            4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
     Case 8:21-cv-01428 Document 1 Filed 06/12/21 Page 8 of 13 PageID 8




      28.     “A settlement offer, by itself, may not be determinative, [but] it

counts for something.” Burns v. Windsor Ins. Co., 31 F.3d 1092, 1097 (11th Cir.

1994).

      29.     In addition to considering settlement offers, this Court may make

“reasonable      deductions,              reasonable               inferences,             or       other            reasonable

extrapolations” based on the allegations of the parties and any other evidence

that has been submitted. Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754

(11th Cir. 2010).

      30.     This Court need not “suspend reality or shelve common sense in

determining whether the face of the Complaint . . . establishes the

jurisdictional amount.” As the Eleventh Circuit has explained, “viewing the

facts through the lens of common sense is not star gazing.” Id. at 770.

      31.     Furthermore,                Plaintiff           cannot          attempt            to      defeat         federal

jurisdiction by drafting his pleadings in so vague a manner that his Complaint

fails to give any indication of the value of her claims. Otherwise, plaintiffs

skilled in this form of artful pleading could, with this trick, simply make

federal jurisdiction disappear. See Roe v. Michelin N. Am., Inc., 613 F.3d at

1064 (11th Cir. 2010).

      32.     As the Eleventh Circuit has instructed, “[w]hen a district court can

determine, relying on its judicial experience and common sense, that a claim

                                                             8
                                          COLE, SCOTT & KISSANE, P.A.
            4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
      Case 8:21-cv-01428 Document 1 Filed 06/12/21 Page 9 of 13 PageID 9




satisfies the amount-in-controversy requirements, it need not give credence to

a plaintiff’s representation that the value of the claims is indeterminate.

Otherwise, a defendant could wrongly be denied the removal to which it is

entitled.” Id.

      33.      On December 15, 2020, Plaintiff made a pre-suit written

settlement demand of $1, 064,328.38 to the WWE and its insurer for the

negligence claim that is the subject of this lawsuit. A copy of this demand letter

is attached hereto as Exhibit D.

      34.      In this pre-suit demand letter, Mr. Parsons’ counsel alleged that

due to the negligence of the WWE and its employee, Gaitan Thomas, 2 Mr.

Parsons had lost the quality of life that he had moved to Florida to seek. See

Exhibit D, p. 3.

      35.      In this pre-suit demand letter, Mr. Parsons’ counsel identified the

following claimed damages:

            • Past medical expenses: $171,430.38
              [Exhibit D, p. 2]

            • Loss of earnings, past and future: $75,036.00–$100,048.00
              [Exhibit D, p. 2, based on evaluation performed by vocational
              expert John Roberts of Roberts Disability Consultants]

            • Projected future medical expenses: $314,850.00
              [Exhibit D, pp. 2-3]

2Mr. Thomas was driving the van rented by the WWE at the time of the motor vehicle
accident involving Mr. Parsons on July 22, 2019.
                                         9
                                            COLE, SCOTT & KISSANE, P.A.
              4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
    Case 8:21-cv-01428 Document 1 Filed 06/12/21 Page 10 of 13 PageID 10




      36.    Within this pre-suit demand letter, Mr. Parsons’ counsel even

estimated the value of Mr. Parsons’ intangible damages:

      • Pain and suffering, mental anguish, inconvenience: $76,500.00
        [Exhibit D, p. 2]

      • Future pain and suffering: $401,500.00
        [Exhibit D, p. 2]

      37.    Even viewed in isolation, the estimated amount for each different

category of Mr. Parsons’ claimed damages exceeds the jurisdictional threshold

of $75,000.00.

      38.    Within this demand letter, Mr. Parsons’ counsel identified no

fewer than four experts who had been retained for consultation, and would

undoubtedly be called to testify at trial. [Exhibit D, p. 2].

      39.    Within this demand letter, Mr. Parsons’ counsel disclosed that Mr.

Parsons had been diagnosed with nerve palsy of the left foot [Exhibit D, p. 3].

      40.    Copies of Mr. Parsons’ medical bills from St. Joseph’s Hospital (not

including separate radiology and physician charges), Tampa Bay Ortho &

Spine Group, and Neurology and Physical Therapy Centers of Tampa Bay are

attached hereto as Exhibit E.




                                                            10
                                          COLE, SCOTT & KISSANE, P.A.
            4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
    Case 8:21-cv-01428 Document 1 Filed 06/12/21 Page 11 of 13 PageID 11




      41.    These three medical bills, which only represent a portion of Mr.

Parsons’ claimed damages for past medical expenses, total $102,726.30, which

exceeds the jurisdictional threshold amount of $75,000.00. See Exhibit E.

      42.    On May 5, 2021, Plaintiff filed his Complaint, seeking lost wages,

damages for loss of earning capacity, past and future damages for pain and

suffering, disability, disfigurement, mental anguish, and loss of capacity for

the enjoyment of life in addition to the medical expenses that he had already

incurred and the future medical expenses that he expected to incur.

      43.    Based on all of these factors—the allegations made in the

Complaint, combined with the pre-suit demand letter that estimated Plaintiff’s

negligence claim to be worth $1,064,328.38, and Mr. Parsons’ medical bills

from the three providers identified above—the amount in controversy between

the parties in this case more likely than not exceeds $75,000.00.




                                                            11
                                          COLE, SCOTT & KISSANE, P.A.
            4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
    Case 8:21-cv-01428 Document 1 Filed 06/12/21 Page 12 of 13 PageID 12




                                              CONCLUSION

      Removal is proper, because the above-styled action falls within this

Court’s diversity jurisdiction under 28 U.S.C. §1332(a)(1). Defendant has met

its burden in establishing, by a preponderance of the evidence, that complete

diversity of citizenship exists between the parties and that the amount in

controversy exceeds $75,000.00. Moreover, venue is proper in the United State

District Court for the Middle District of Florida, because Plaintiff filed his

original Complaint in the Florida Circuit Court in and for                                                   Hillsborough

County, Florida. Finally, Defendant has timely filed this Notice and has

otherwise met all procedural requirements for removal. For all of the foregoing

reasons, the WWE respectfully requests that this Court accept jurisdiction over

the above-styled action under 28 U.S.C. § 1332, and conduct all further

proceedings in this case.

      Dated this 12th Day of June, 2021.

                                                        Respectfully submitted,

                                                        s/ Elisabeth A Fontugne
                                                        DANIEL A. SHAPIRO
                                                        Florida Bar No.: 965960
                                                        ELISABETH A FONTUGNE
                                                        Florida Bar No.: 115954




                                                           12
                                         COLE, SCOTT & KISSANE, P.A.
           4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
    Case 8:21-cv-01428 Document 1 Filed 06/12/21 Page 13 of 13 PageID 13




                                CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 12th day of June, 2021, I filed a true
and correct copy of the foregoing document with the Clerk of Court for the
Middle District of Florida, Tampa Division. I also certify that a true and
accurate copy of the foregoing document has been furnished via e-mail to
Counsel of record for Plaintiff: Mr. Kenneth W. Mastrilli, Esq., Counsel for
Plaintiff, c/o The Pawlowski/Mastrilli Law Group, 1718 East 7th Avenue, Suite
201, Tampa, FL 33605, (813) 242-4404, Litigation@megajustice.com


                                                    COLE, SCOTT & KISSANE, P.A.
                                                    Counsel for Defendant World Wrestling
                                                    Entertainment, Inc.
                                                    4301 West Boy Scout Boulevard
                                                    Suite 400
                                                    Tampa, Florida 33607
                                                    Telephone (813) 864-9393
                                                    Facsimile (813) 286-2900
                                                    Primary e-mail:
                                                    elisabeth.fontugne@csklegal.com
                                                    Secondary e-mail:
                                                    joanne.delvalle@csklegal.com



                                           By: s/ Elisabeth A. Fontugne
                                               DANIEL A. SHAPIRO
                                               Florida Bar No.: 965960
                                               ELISABETH A FONTUGNE
                                               Florida Bar No.: 115954




                                                           13
                                         COLE, SCOTT & KISSANE, P.A.
           4301 WEST BOY SCOUT BOULEVARD - SUITE 400 - TAMPA, FLORIDA 33607 - (813) 289-9300 - (813) 286-2900 FAX
